Citation Nr: 1243719	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  10-48 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Competent and credible evidence indicates the Veteran experienced tinnitus in service and there is a competent medical opinion linking tinnitus to service. 


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the Board's favorable disposition to grant the claim for service connection for tinnitus, the Board finds that no discussion of VCAA compliance is necessary at this time.

The Veteran asserts that he currently suffers from tinnitus that was incurred in service.  In statements submitted in support of his claim, the Veteran related his hearing problems to a mortar explosion during basic training.  Reportedly, he developed tinnitus following this incident.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The available service treatment record is the Veteran's April 1955 separation examination, which shows a result of 15/15 on a spoken voice hearing testing and no abnormalities of the Veteran's sinuses, ears, or drums.  The Veteran's separation document, DD Form 214, reflects that his military occupational specialty was Medical Detachment (Med. Det.) 8 evacuation hospital in Germany.  The awards listed therein include the Occupation Medal (Germany), National Defense Service Medal, and the Good Conduct Medal, which are not combat-specific citations or awards. 

After service, a VA audiological evaluation report in January 2009 noted exposure to mortar fire from an explosion during basic training in service.  The Veteran reported ringing in his ears following the in-service explosion.  It was noted that the Veteran served in the Army as a surgical technician in a noncombat capacity.  Following his service discharge, the Veteran was employed in sales.  He endorsed recreational noise exposure from hunting.  The clinician noted that the Veteran did not report tinnitus at that time.

A February 2009 private audiological evaluation report contained an opinion that it was at least as likely as not that the Veteran's subjective tinnitus was initiated by military noise exposure and aggravated by presbycusis and recreational noise exposure.  The report recorded a history of excessive noise during active duty, including the reported incident involving a mortar explosion during training camp.  On examination, the Veteran described intermittent ringing in the ears, worse on the left.  

Initially, the Board notes that the Veteran's service treatment records are incomplete.  However, it is notable that the January 1954 separation examination report, which is of record, shows that the Veteran scored 15/15, bilaterally, on whisper voice tests.  Additionally, examination of the Veteran's ears was normal.    

The Veteran contends that during basic training he was required to shoot both 40 and 60 mortar rounds.  He reports that a mortar explosion during basic training caused tinnitus at that time, that his ears rang for days, and that he has continued to experience tinnitus.  Tinnitus is a condition where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran's contentions in this regard are credible.  

Additionally, there is medical evidence to support the claim.  In February 2009 a private clinician opined that it was at least as likely as not that the Veteran's subjective tinnitus was initiated by military noise exposure and aggravated by presbycusis and recreational noise exposure.  The Board is cognizant that of the fact that the clinician erroneously reported that the Veteran served as a gunner in service.  However, the report also noted a mortar explosion in service during basic training which the clinician noted was particularly damaging.  In this regard, the Veteran has consistently reported being in close proximity to a mortar explosion during basic training, after which he reportedly developed ringing in the ears.  Significantly, on VA audiological evaluation report in January 2009, the Veteran reported onset of tinnitus following exposure to mortar fire during basic training in service.  Therefore, the Board accords some probative weight to private audiologist's opinion.  

After review of the record, the Board finds that competent and credible evidence indicates the Veteran experienced tinnitus in service that has continued, and there is a medical opinion which supports the conclusion that the Veteran's current tinnitus had its onset in service.  After resolving all doubt in the Veteran's favor, the Board finds that the balance of positive and negative evidence is in relative equipoise, and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim for service connection for bilateral hearing loss.  

The Veteran contends that he currently suffers from bilateral hearing loss as a result of acoustic trauma incurred in service. 

The Veteran's available service treatment records contain an April 1955 separation examination report that shows a result of 15/15 on a spoken voice hearing testing and no abnormalities with the Veteran's sinuses, ears, or drums.  After service, a VA audiological evaluation report in January 2009 noted the Veteran's report of exposure to mortar fire during basic training in service.  It was noted that the Veteran served in the Army as a surgical technician in a noncombat capacity.  Following service discharge, the Veteran denied occupational noise exposure, although he endorsed recreational noise exposure from hunting.  On examination, the Veteran reported onset of hearing loss approximately 5 years earlier.  Audiological testing revealed sensorineural hearing loss in the Veteran's right ear and left ear.  

A February 2009 private evaluation and opinion report recorded a history of excessive noise during active duty.  The clinician noted that the Veteran served as a gunner, and as such he was exposed to loud noise from grenades, rifles and machine guns during his 3 years of service.  The Veteran denied all recreational noise exposure.  The Veteran reported onset of hearing loss approximately 4 or 5 years earlier.  The clinician opined that it was at least as likely as not that the Veteran's hearing loss was initiated by military noise exposure and aggravated by presbycusis and recreational noise exposure.  

However, the opinion is not supported by an adequate rationale as to why hearing loss arising decades after service is related to service.  Moreover, the clinician appears to be under the impression the Veteran was a "gunner" in service, rather than just being exposed to mortar fire during basic training.  In this regard, as previously discussed, the Veteran's DD Form 214 reveals that his military occupational specialty was Medical Detachment 8 evacuation hospital in Germany, and the Veteran was not involved in combat.  Further, the clinician failed to account for the recreational noise exposure from hunting, as reported by the Veteran in January 2009, when rendering his opinion.  Accordingly, the private clinician's opinion appears to be based, at least in part, on an inaccurate factual premise regarding the circumstances of the Veteran's service.  

In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran has not yet been afforded a VA examination that addresses the relationship between his current hearing loss and service, a VA examination with nexus opinion is necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).

Relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for bilateral hearing loss.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

In addition, obtain all relevant ongoing VA treatment records dating since January 2009 from the VA Medical Center in Detroit, Michigan.

2.  Schedule a VA audiology examination to determine the nature of any current hearing loss and to obtain an opinion as to whether the Veteran's current hearing loss is possibly related to service.  The claims folder must reviewed in conjunction with the examination.  All tests or studies deemed necessary should be accomplished and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that current hearing loss arose in service or is related to any incident of service, to include exposure to a mortar explosion during basic training.  The examiner must explain his/her reasoning for the conclusion reached, to include the significance of separation audiological examination findings in determining the relationship between current hearing loss and service.  

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


